ALLOWANCE


Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leonard B. Taylor (Reg. No. 50,376) on 3/08/2022.
(see next page)
**** BEGIN AMENDMENT ****
AMEND CLAIMS 13-15
Amend claims 13-15 as follows:

13. (Currently Amended) An operating method of an image sensing device comprising: 
resetting a floating diffusion node by using a high voltage supplied as a source voltage; 
boosting the floating diffusion node by using a boost voltage 
generating a pixel signal with the boost voltage based on a voltage applied to the floating diffusion node, during a reference period; 
transmitting a photocharge generated from a photodiode to the floating diffusion node; and 
generating the pixel signal by using the boost voltage , 
wherein the boost voltage is supplied as a source voltage, and the boost voltage is greater than the high voltage.


14. (Currently Amended) The operating method of claim 13, wherein the generating of the pixel signal during the transmission period includes:
driving an output node  by using the boost voltage based on the voltage applied to the floating diffusion node during the transmission period; and 
outputting a data signal corresponding to the voltage applied to the floating diffusion node as the pixel signal during the transmission period.

15. (Currently Amended) The operating method of claim 13, wherein the generating of the pixel signal during the reference period includes: 
driving an output node  by using the boost voltage based on the voltage applied to the floating diffusion node during the reference period; and 
outputting a reference signal corresponding to the voltage applied to the floating diffusion node as the pixel signal during the reference period.

**** END AMENDMENT ****








Closest/Related Prior Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

Mao (US 2012/0153123) discloses an image sensing device (Fig. 2) having floating diffusion (FD) boost circuity (Fig. 6A/B) connected with each 4-transistor pixel cell (para [0025-0026]) to provide a boost voltage to each respective FD node. 
Mao’s image sensing device is taught to utilize an operation method (Fig.8A & 8B timing diagrams) for resetting a floating diffusion node to a high voltage, and generating a pixel signal with the high voltage based on a voltage applied to the floating diffusion node, during a reference period (Figure 4: floating diffusion FD 417 is initialized with a first voltage (i.e. VDD voltage) when a reset transistor 415 RST is turned “ON” as shown in timing diagram per Figures 8A/8B. Thus, a pixel “reference” signal is generated corresponding to the reset voltage during a reference period);
transmitting a photocharge generated from a photodiode to the floating diffusion node (Figure 4: photodiode 411 photo-charges are transferred to floating diffusion 417 when transfer transistor 412 is turned “ON”. See timing diagrams in Figures 8A/8B: TX turns “ON” after exposure period (i.e. image signal integration) which transfers photo-charges into floating diffusion 417); 
and generating the pixel signal by using a boost voltage applied to the floating diffusion node, during a transmission period after the reference period (See Figures 6A & 6B: pixel array 205 couples to floating diffusion boost capacitance via elements 605/607, wherein each pixel (i.e. Figure 4: pixel 410) couples a boost capacitor 609 to a floating diffusion 417 in order to boost the floating diffusion with a second voltage (i.e. boost voltage potential) during a boost period FD boost “ON” as shown in timing diagrams in Figures 8A/8B. See Figure 8B below).
Mao’s Fig.8B (below) applies a FD boost second voltage which causes FD potential (in dotted-circle) to be greater than after the reset/high VDD first voltage, to IMPROVE charge transfer and REDUCE image lag (para [0013]).


    PNG
    media_image1.png
    434
    615
    media_image1.png
    Greyscale

While Mao’s taught FD potential is boosted (using second voltage) to a level greater than the high first voltage, Mao’s boost second voltage “VDD” quantity is EQUAL to the high/reset first voltage “VDD” quantity, and thus, Mao does not teach the claim feature: “wherein the boost voltage is GREATER than the high voltage”.


Lee (US 2007/0147132) discloses pixel circuits including boosting capacitors and a driving method in which the floating diffusion node has a voltage higher than the power voltage VDD because the voltage boost of the boosting capacitor may draw photocharges generated by the photodiode more strongly. See paragraphs [0045 and 0061].

	Dierickx (US 7,224,389) discloses a pixel array of active pixels, each pixel comprises a capacitor element with two nodes. The pixel's signal is present on a first node of the capacitor element (it may e.g. be stored there), and the signal level is changed by changing the voltage on the other node of the capacitor element. The pulse on the capacitor element can raise the reset level at the output by, for instance, about 1 to 2 Volts, thus restoring a large signal swing. The pixel may also comprise a precharge circuit to pre-charge the voltage on the capacitor element to a starting voltage before the sampling. A read-out circuit may be connected to the capacitor element. Before sampling, a low voltage pulse is applied to the capacitor element, and after sampling but before reading out, the voltage applied to the capacitor element is raised. See Figures 1 and 3. See col.1, line 58 – col.2, line 5; col.3, lines 13-14; col.5, line 55 – col.6, line 48.





Reason for Allowance
Upon further search and consideration of the prior art in response to the amendment/arguments (filed on 12/21/2021) AND thereafter interviews (initiated on 2/24/2022) to make subsequent changes via an examiner’s amendment, Applicant’s independent claims (1, 10 and 13) now overcome the prior art of record. Thus, Examiner has determined that Applicant’s claimed invention is now allowable.
Applicant’s claimed invention is related to a solid state image sensor configured with a boost voltage power source circuitry and boost capacitor for boosting voltage potential of a floating diffusion to improve photodiode charge transfer rate to floating diffusion and prevent image lag and unwanted charge sharing. These related features are also known in the prior art as discussed by “Closest/Related Prior Art” (above pages 4-6) and prior art cited in PTO-892.
However, the prior art, taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as now recited in each independent claim (1, 10 and 13), the respective allowable limitations are as follows:


	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“An image sensing device comprising: 
a selection circuit coupled between the floating diffusion node, an input terminal of a boost control signal corresponding to a boost voltage and an output terminal of a pixel signal, and suitable for generating the pixel signal with a boost voltage greater than the high voltage during the transmission period based on a selection control signal and a voltage applied to the floating diffusion node”.
Claims 2-9 are allowed for depending from allowable claim 1.

	Regarding independent claim 10, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 10 that includes (with emphasis in bold): 
“An operating method of an image sensing device comprising: 
generating the pixel signal by using a boost voltage supplied as a source voltage, based on the voltage applied to the floating diffusion node, during a transmission period after the reference period, 
wherein the boost voltage is greater than the high voltage.”
Claims 11-12 are allowed for depending from allowable claim 10.

	Regarding independent claim 13, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 13 that includes (with emphasis in bold): 
“An operating method of an image sensing device comprising:
generating a pixel signal with the boost voltage based on a voltage applied to the floating diffusion node, during a reference period;
generating the pixel signal by using the boost voltage, based on the voltage applied to the floating diffusion node, during a transmission period after the reference period, 
wherein the boost voltage is supplied as a source voltage, and the boost voltage is greater than the high voltage.”
Claims 14-15 are allowed for depending from allowable claim 13.

Support for the allowable claim features can be appreciated over Applicant’s specification shown in Fig. 2 (“device” pixel circuitry) and Fig. 3 & 4 (“method” timing diagram).
For above reasons, claims 1-15 are now allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698